Citation Nr: 0024275	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1984.  

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California denying the veteran's claims for service 
connection on the bases that they are not well grounded.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim for service connection for a back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

3.  The claim for service connection for varicose veins is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3. The claim for service connection for varicose veins is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records to include periodic physical 
examinations during the veteran's lengthy period of service 
are negative as to any showing of any chronic conditions as 
claimed by the veteran.  There is no recorded complaint or 
showing by clinical evidence of any back disorder or varicose 
veins.  On service retirement examination in December 1984, 
the veteran did indicate by history that he had recurrent 
back pain; however, clinical evaluation of the spine at that 
time was normal.  Additionally, service retirement 
examination was negative for any complaint of or showing of 
varicose veins.  

Service medical records do contain an audiometric test in 
April 1969, which indicated the presence of a hearing loss in 
service.  However, other service audiometric tests do not 
show the presence of such a loss.  The audiometric evaluation 
at the time of the veteran's retirement in December 1984 
showed the veteran's hearing to be within normal limits.  The 
only elevated auditory thresholds recorded at that time were 
45 decibels on the right and 55 decibels on the left at 
6,000-hertz level.  

The veteran filed his initial claim for service connection in 
August 1996.  At that time he indicated that his back and 
hearing problems began in service and that his varicose veins 
developed in 1985.  He also indicated that he had received no 
medical treatment for the claimed conditions since service 
retirement.  

An undated outpatient treatment record from a service 
department medical facility that appears to have been entered 
sometime in 1996-97 shows the veteran complained of 
occasional left backache and was treated for varicose veins 
of the left leg.  The notation also shows the onset of 
varicose veins to have been five years before, i.e., 1991 or 
1992, long after the veteran's service retirement.  

On VA examination in March 1997, the veteran reported his low 
back pain began in service as a result of lifting.  After 
examination and negative x-ray study, a diagnosis of 
mechanical low back pain was entered by the examiner.  

On audiologic examination that same month, auditory 
thresholds of 40 decibels or greater were not shown in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz.  
Auditory thresholds of 26 decibels or greater in at least 
three of these same frequencies were also not shown.  
Further, speech recognition scores were reported as 
94 percent.  

Legal Criteria

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A "well-grounded claim" has been defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of applicable 
statutory presumptions.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Id. at 504.  

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  


Analysis

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  If a claim is not well grounded, then the 
appeal fails; and there is no further duty to assist in 
developing the facts pertinent to the claim, since such 
development would be futile.  38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

Service medical records show that a 1969 audiometric test 
found a hearing loss to be present; however, all other 
audiometric testing conducted during service including that 
performed at time of service retirement fails to support this 
isolated finding.  More importantly, a hearing loss for VA 
purposes is not shown on 
postservice examination by the VA.  The findings on the VA 
audiometric examination in March 1997 shows that the 
veteran's claimed hearing loss fails to meet the criteria for 
a hearing loss for VA purposes as set out in 38 C.F.R. 
§ 3.385.  Since the veteran is not currently shown to have a 
hearing loss for VA purposes, there is no basis for an award 
of service connection as there is no disability for VA 
purposes to which service connection can attach.  This claim 
is not well grounded and must be denied.  

The record also shows that the veteran complained of back 
pain at the time of service retirement examination, but no 
chronic disability of the back was documented at that time or 
at any time during service.  Although a mechanical low back 
pain was diagnosed on VA examination in March 1997, the 
examiner did not relate the condition  to service.  The 
controlling facts regarding this issue is that there is no 
showing of any chronic back condition in service and no 
competent evidence of record of a nexus between any current 
back condition and service.  

The same is true for the veteran's claim for service 
connection for varicose veins.  While the veteran is shown to 
have been treated for varicose veins long after service, 
there is no showing of the presence of varicose veins in 
service or at any time proximate thereto.  There is also no 
showing by any competent medical evidence of record of any 
relationship between his varicose veins and his period of 
service.  Again, there is neither a showing of a chronic 
condition in service, nor a showing of a nexus between his 
current varicosities and service.  

The Board has considered the veteran's statements and 
testimony with respect to the presence of such disabilities, 
but as a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses and opinions of medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Thus, insofar as the record demonstrates that all of the 
criteria for stating a well-grounded claim have not been met, 
the veteran's claims for service connection must fail.  
38 U.S.C.A. § 5107(a).  


ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for a back disorder is denied.  

Service connection for varicose veins is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

